DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22nd, 2022 has been entered.
Status of claims
Claims 1-7, 9, 11-12, 14-17 are pending. Examiner notes the cancellation of claim 13 and the addition of newly added claim 17.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
In lines 14-15 of claim 7, “the seal positioned at least partially” should be corrected to “the seal ring positioned at least partially”.
In claim 15, “outer truncated cone regions” should be corrected to “the outer truncated cone regions”, as there is already antecedent basis for the outer truncated cone regions from claim 2.
Further in claim 15, Examiner proposing amending “a circumferences of the outer truncated cone regions” to read either “a circumference[[s]] of the outer truncated cone regions” or “the outer truncated cone regions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapagain et al. (US 2016/0097455; hereinafter Chapagain).
Regarding claim 1, Chapagain (Fig. 1-17, with focus on the embodiment of the socket depicted in Fig. 15-17) discloses an apparatus for sealing a ball joint (see ball stud 112) of a kingpin (wherein the apparatus is capable of sealing a ball joint of a kingpin), the apparatus comprising:
a socket (114, see the socket shown in Fig. 15-17) formed by a wall (see Annotated Fig. 1 below) forming a first circumference (see Annotated Fig. 1) around a recess for receiving a ball joint (it can be seen that ball stud 112 is received within a recess of the housing), the wall extending in the direction of a center axis of the recess (it can be seen the wall extends in a direction of the center axis ‘RA’);
at least one holding ring (comprising 132 and 124 as seen in Fig. 4) formed in two pieces (first piece 132 and second piece 124) and extending from the first circumference toward the center axis of the recess (as seen in the figures), and a holding ring end face positioned at a second circumference (see Annotated Fig. 1) radially inward from the first circumference (it can be seen that the second circumference is radially inward from the first circumference);
a groove (see Annotated Fig. 1) extending in a circumference around the holding ring end face (as seen in the figures); and
at least one seal ring (510) positioned at least partially within the groove (as seen in the figures).

    PNG
    media_image1.png
    421
    690
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 9, Chapagain (Fig. 1-17, with focus on the embodiment of the socket depicted in Fig. 15-17) discloses a wheel suspension (suspension mounting brackets 98 are connected to an A-frame 94, which is connected to a joint assembly 100, see [0051], therefore Chapagain discloses a wheel suspension) for a large construction machine (Fig. 1 shows the wheel suspension as part of a large construction machine) having at least one apparatus (the apparatus comprises holding ring 132, 124 and sealing ring 110) for sealing a ball joint of a kingpin (wherein the apparatus is capable of sealing a ball joint of a kingpin), the apparatus comprising:
a socket (114, see the socket shown in Fig. 15-17) formed by a wall (see Annotated Fig. 1 below) forming a first circumference (see Annotated Fig. 1) around a recess for receiving the ball joint (it can be seen that ball stud 112 is received within a recess of the housing), the wall extending in the direction of a center axis of the recess (it can be seen the wall extends in a direction of the center axis ‘RA’);
at least one holding ring (comprising 132 and 124 as seen in Fig. 4) connected to an end face of the wall of the socket (as seen in the figures) at the first circumference (as seen in Fig. 15-17, Annotated Fig. 1), the holding ring extending from the first circumference toward the center axis of the recess (as seen in the figures), and a holding ring end face (see Annotated Fig. 1) at a second circumference (see Annotated Fig. 1) radially inward from the first circumference (it can be seen that the second circumference is radially inward from the first circumference);
a groove (see Annotated Fig. 1) extending in a circumference around the holding ring end face (as seen in the figures);
and at least one seal ring (110 in Fig. 4-6, 510 in Fig. 15-17) positioned at least partially within the groove (as seen in the figures).
Allowable Subject Matter
Claims 2-6, 11-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2-6, 11-12, 15-16, Chapagain does not teach wherein the holding ring comprises at least two first inner truncated cone regions that are aligned in parallel with one another, with the seal ring comprising correspondingly arranged outer truncated cone regions.
Sadr et al. (US 6,089,574; hereinafter Sadr) teaches of a similar sealing apparatus (Fig. 1-6) comprising a holding ring (18) and a sealing ring (14), wherein the holding ring comprises at least two first inner truncated cone regions (44a, 44b, 44c, 44d, 44e) that are aligned in parallel with one another, and wherein the seal ring comprises correspondingly arranged outer truncated cone regions (74a, 74b, 74c, 74d, 74e).
However, none of the references, nor combinations thereof teach or render obvious an apparatus meeting all of the limitations of the claimed invention, as there is no teaching, suggestion, or motivation, to modify Chapagain with the teachings of Sadr, to have the holding ring and seal ring comprise truncated cone regions. Nor is there any teaching, suggestion, or motivation to modify Sadr with the teachings of Chapagain to comprise a socket with the holding ring being positioned on the socket as claimed. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Chapagain or Sadr to have the above claimed features.
Claims 7, 14, 17 are allowed.
Regarding claim 7, Chapagain discloses an apparatus comprising nearly all of the limitations of the claimed invention, including a socket, a holding ring, and a seal ring. 
However, Chapagain fails to disclose wherein the seal ring has at least one truncated cone region.
Sadr teaches of a similar sealing apparatus (Fig. 1-6) comprising a holding ring (18) and a sealing (14), wherein the seal ring comprises truncated cone regions (74a, 74b, 74c, 74d, 74e) that are correspondingly received within inner truncated cone regions (44a, 44b, 44c, 44d, 44e).
However, none of the references, nor combinations thereof teach or render obvious an apparatus meeting all of the limitations of the claimed invention, as there is no teaching, suggestion, or motivation, to modify Chapagain with the teachings of Sadr, to having the seal ring comprise truncated cone regions. Nor is there any teaching, suggestion, or motivation to modify Sadr with the teachings of Chapagain to comprise a socket with the holding ring being positioned on the socket as claimed. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Chapagain or Sadr to have the above claimed features.
Response to Arguments
The amendments to the claims filed March 22nd, 2022 have been received and overcome the drawing objections, claim objections, and rejections issued under 35 U.S.C. 112(b), 102(a)(1), and 103 in the final rejection dated October 22nd, 2022. However, in response to the amendments, note the new claim objections that have been issued above. 
A new grounds of rejection has been issued under 35 U.S.C. 102(a)(2) for claims 1 and 9, as expounded upon above.
Claims 2-6, 11-12, 15-16 contain allowable subject matter as indicated above.
Claims 7, 14, 17 are considered allowable as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678